Case 1:19-cr-00104-SPW Document 82 Filed 09/23/20 Page 1 of 2

PILED

IN THE UNITED STATES DISTRICT COURT SEP 23 2020
FOR THE DISTRICT OF MONTANA Clerk, US District Court
BILLINGS DIVISION oes
UNITED STATES OF AMERICA,
CR 19-104-BLG-SPW

Plaintiff,
vs. ORDER
WILFREDO CHAVARRIA,

Defendant.

 

 

Due to the recent COVID-19 outbreak, and upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the in-person Sentencing scheduled for
Wednesday, September 30, 2020 at 9:30 a.m. shall be held VIA VIDEO from the
Big Horn County Jail in Basin, WY. Counsel may appear in the Snowy
Mountains Courtroom thirty (30) minutes prior the hearing to video conference with
Defendant. If the defendant objects to this hearing being held via video, he must
file a motion to continue the hearing to allow time for the defendant to be
transported.

The Clerk shall forthwith notify counsel and the U.S. Marshals Service of

the making of this Order.
Case 1:19-cr-00104-SPW Document 82 Filed 09/23/20 Page 2 of 2

d
“
DATED this _-42 day of September, 2020.

(eC

 

SUSAN P. WATTERS
U.S. DISTRICT JUDGE
